    ~A0245B         (Rev. 12/11) Judgment in a Criminal Petty Case                                                               FILED
                    Sheet 1


                                               UNITED STATES DISTRICT COUR'
                                                                                                                            CLERK US DIST                         ,A
                                                   SOUTHERN DISTRICT OF CALIFORNIA                                       SOUTHERN OISTHIC                          y
                                                                                                                         BY
                     UNITED STATES OF AMERICA                                       JUDGMENT IN A CKt1nu AL CASE
                                         v.                                         (For Offenses Committed On or After November 1, 1987)

                     JESUS SIMON FELIX-MORALES                                      Case Number: 19-CR-0099-JLB
                                                                                     NORA HIROZA WA
                                                                                    Defendant's Attorney
    REGISTRATION NO. 73330298

    D
    THE DEFENDANT:
    181 pleaded guilty to count(s) ONE OF THE MISDEMEANOR INFORMATION

    D      was found guilty on count(s)
                                        ~----------------------------------~
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                             Count
    Title & Section                           Nature of Offense                                                                             Number(s)
8 USC 1325(a)(2)                       IMPROPER ENTRY BY AN ALIEN (MISDEMEANOR)




                The defendant is sentenced as provided in pages 2 through                  2        of this judgment.

   D      The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   181 Count(s) underlying counts                                                  is   D      are~ dismissed on the motion of the United States.

   181 Assessment: $10 - WAIVED


   181   Fine waived                                   D      Forfeiture pursuant to order filed                                        included herein.
               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
         or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
         defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                        JANUARY 8, 2019
                                                                                        Date of Imposition of Sentence




                                                                                            ITED STATES MAGISTRATE JUDGE

                                                                                                                                               19-CR-0099-JLB
AO 245B     (Rev. 12/11) Judgment in Criminal Petty Case
            Sheet 2 - Imprisonment

                                                                                             Judgment -   Page   2    of       2
DEFENDANT: JESUS SIMON FELIX-MORALES
CASE NUMBER: 19-CR-0099-JLB
                                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          TIME SERVED.



   D Sentence imposed pursuant to Title 8 USC Section 1326(b).
   D The court makes the following recommendations to the Bureau of Prisons:



    D The defendant is remanded to the custody of the United States Marshal.
    D The defendant shall surrender to the United States Marshal for this district:
            Oat                                        Oa.m.    op.m.    on _ _ _ _ _ _ _ _ _ _ __

               as notified by the United States Marshal.

    D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
       D
       D as notified by the United States Marshal.
       D as notified by the Probation or Pretrial Services Office.

                                                                  RETURN
 I have executed this judgment as follows:

          Defendant delivered on                                                to

 at - - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                                           UNITED STATES MARSHAL


                                                                        By
                                                                                       DEPUTY UNITED STATES MARSHAL




                                                                                                                     19-CR-0099-JLB
